DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: for example, “beverage draining means” and “external valve operating means” in claim 15, lines 6 and 8, respectively.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoakim et al (US 8916215).
Re Claim 15 : Yoakim discloses
	rotationally driving the capsule (2) at an adjustable rotational speed (Y) while feeding liquid into the capsule (18), and
	draining the beverage produced in the capsule (2) by beverage draining means (the valve portion 15 are engaged against the membrane 4 and rim, respectively. The system thereby forms a valve 23 by engagement of the valve portion 15 of the device and valve portion 8 of the capsule) wherein the flow resistance of the beverage draining means is modified by at least one valve (15, 23),
	wherein the state of the at least one valve (15, 23) is controlled by external valve operating means (16-17, 25-26) to modify the flow resistance of the beverage draining means while draining the beverage (opening and closing of 23), wherein the external valve operating means applies a force from outside the beverage draining means (the sensing means 26 of the device can be a pressure sensor connected to the load generating means 16, 17 of the device. The sensing means 26 are preferably connected to a control means 25 of the device in order to provide information related to the present back-pressure acting onto the rim 3 of the engaged capsule, i.e., pressure or force value) which does not result from the beverage flowing inside the beverage draining means (in FIG. 5, the graphic illustrates the evolution of the beverage flow rate, e.g., coffee flow rate, (in mL/sec) as a function of the rotation speed of the motor (in rpm), not the beverage flowing inside the beverage draining means).
	Re Claim 16 : Yoakim discloses that the external valve operating means comprises member is further defined as a valve compressing member (16).
Re Claim 17 : Yoakim discloses that controlling, by the external valve operating means, the state of the at least one valve such that higher rotational speed of the capsule corresponds with higher closing force of the at least one valve (col. 7, lines 49-61).
	Re Claim 18 : Yoakim discloses that adjusting, by a flow-rate control member, the adjustable rotational speed of the capsule to thereby achieve a desired flowrate of the beverage (col. 7, lines 49-61).
Re Claim 19 : Yoakim discloses that controlling, by the external valve operating means, the state of the at least one valve such that the flow resistance of the
beverage draining means increases in at least one subrange or a total of a range of the adjustable rotational speed (col. 7, lines 49-61).
Re Claim 20 : Yoakim discloses that controlling the at least one valve such that the flow resistance of the beverage draining means is higher at a first rotational speed than at a second rotational speed of the capsule, wherein the second rotational speed is lower than the first rotational speed (based on col. 7, lines 49-61, it is inherent that the adjustment of the parameters are controlled in various combinations, such as rotational speed, volume, etc.).
Re claim 21: Yoakim discloses controlling, by the external valve operating means (16-17, 25-26), the state of the at least one valve such that the at least one valve is in a state of lower flow resistance (as shown in Fig. 5, between 0 and 10,000 rpm (a threshold rotational speed) a measured coffee flow rate is 0 ml/s to 1.4 ml/s), and the at least one valve is in a state of higher flow resistance (a measured coffee flow rate is 0 ml/s when the adjustable rotational speed (> 12000 rpm) is higher than the threshold rotational speed (at 10,000 rpm).  Based on the graph, a state of lower flow resistance between 0 and 10,000 rpm than at >12000 rpm, since there is higher measured coffee flow rate at lower rotational speed (a measured coffee flow rate is 1.4 ml/s) than higher rotational speed (a measured coffee flow rate is 0 ml/s).

Claim 22: Yoakim discloses controlling, by the external valve operating means (16-17, 25-26),  the state of the at least one valve when the adjustable rotational speed (>12000 rpm) is higher than the threshold rotational speed (10,000 rpm), such that the at least one valve increases the flow resistance with increasing when the adjustable rotational speed increases or keeps the flow resistance constant the flow resistance with increasing when the adjustable rotational speed increases (Based on the graph, a state of lower flow resistance between 0 and 10,000 rpm than at >12000 rpm, since there is higher measured coffee flow rate at lower rotational speed (a measured coffee flow rate is 1.4 ml/s) than higher rotational speed (a measured coffee flow rate is 0 ml/s).  Further see claim 21 rejection).
	Re Claim 23 : Yoakim discloses that rotating a section of the beverage draining means together with a capsule holder that is holding the capsule, and wherein the at least one valve is arranged in the rotating section of the beverage draining means (see Fig. 3).
	Re Claim 24 : Yoakim discloses that displacing, by centrifugal forces, a valve member (15) of the external valve operating means (16-17, 26) in a direction increasing the flow resistance (as shown in Fig. 3, Y is the direction of the rotation, either increasing or decreasing). 
	Re Claim 25 : Yoakim discloses that the displacing of the valve member displaces the valve member in rotation and/or translation (as shown in Fig. 3, Y is the direction of the rotation, either increasing or decreasing).
Re Claims 26-27 : see 16 in Fig. 3.
	Re Claim 28  :    Yoakim discloses that varying, by a flexible membrane (4) in the at least one valve (15), a free cross-section of the beverage draining means when displaced (4 is a flexible plastic film).
	Re Claim 29    :    Yoakim discloses that controlling, by the external valve 
operating means,    the state of    the at least one valve    based    on information provided by a capsule
identification member and/or a user interface (col. 7, lines 49-61).
Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive.
Examiner maintains his rejection.  To the contrary, as shown in FIG. 5, the graph illustrates the evolution of the beverage flow rate, e.g., coffee flow rate, (in mL/sec) as a function of the rotation speed of the motor (in rpm), not the beverage flowing inside the beverage draining means.
Interviews After Final
Applicant note that an interview after a final rejection must be submitted briefly in writing the intended purpose and content of the interview (the agenda of the interview must be in writing).  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP 714.13 and 713.09.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/RICK K CHANG/                                                                                                     Primary Examiner, Art Unit 3726